Citation Nr: 1750938	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-32 999	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected asbestosis.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to July 1945, and from July 1946 to July 1947.  He has additional Reserves service through June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal has since been assumed by the RO in St. Petersburg, Florida.  

In May 2017 the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus is at least as likely as not related to his in-service acoustic trauma.

2. The Veteran did not sustain an in-service incident or injury to which his peripheral neuropathy may be etiologically linked; his peripheral neuropathy did not have onset during or within one year of separation from active service.


CONCLUSIONS OF LAW

The criteria for service connection of tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  

The criteria for service connection of peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in December 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  

The Board does note that the Veteran has not yet been afforded a VA examination in connection with his service connection claim for peripheral neuropathy.  As the Board discussed in more detail below, the Veteran did not have an in-service incident, injury, or illness to which that disability may be etiologically linked.  As such, VA is not under an obligation to provide an examination in connection with that appeal.  38 C.F.R. § 3.159(c)(4)(i) (2017)

Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for tinnitus and bilateral lower extremity peripheral neuropathy.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  In addition, certain chronic diseases, including other organic diseases of the nervous system such as neuropathy, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After careful review, the Board will afford the Veteran the benefit of the doubt and grant service connection for tinnitus, but finds that service connection for peripheral neuropathy should be denied.  

At the outset, the Board observes that the Veteran has a present diagnosis of both tinnitus and lower extremity peripheral neuropathy.  VA has conceded in-service acoustic trauma.  

Although prior VA examination reports did not find service-connection appropriate for tinnitus, the Veteran was afforded an audiological examination in June 2017, after he testified at his Board hearing.  The examiner determined that the Veteran's service-connected bilateral hearing loss had onset in approximately 1960, and because tinnitus often occurs with hearing loss, and because tinnitus can occur from even one loud burst of noise or constant noise, or some combination thereof, it was at least as likely as not that the cause of his hearing loss is related to active service.  The general principle that acoustic trauma may lead to tinnitus is commonly known.  This, in light of this VA medical opinion, the Board will afford the Veteran the benefit of the doubt and grant service-connection for tinnitus.  

Concerning the claim for peripheral neuropathy, the Board has carefully reviewed the Veteran's service treatment records for his two periods of active service, as well as those associated with his Reserve service through June 1965.  Those records contain no complaints of any type of lower extremity pain or other neuropathic symptoms.  He did not suffer any lower extremity or spinal injuries at any point during active service.  In fact, in his Reserve retirement examination in June 1965, he stated that he experienced no significant issues.  The first evidence of any diagnosis of peripheral neuropathy occurred in 2010, at which time his diagnosis was confirmed, but was stated to be of unknown etiology.

In light of this evidence (or lack thereof), the Board must deny the claim of service connection for peripheral neuropathy because the claim fails the second criteria for service connection, namely, an in-service injury or event to which the present diagnosis may be etiologically linked.  Further, to the extent that the Veteran seeks service connection, there is no evidence of any etiological link to active service, and the Veteran in his hearing testified that he had not ever discussed such an etiological origin with his treating physicians.  Finally, concerning any possible presumptive entitlement,  the Board notes that there is no evidence that his peripheral neuropathy manifested within one year of separation from active service.  As such, the Board must deny that claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017). 


ORDER

Service connection for tinnitus is granted.

Service connection for peripheral neuropathy is denied.


REMAND

Once VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. app. 303, 312 (2007).  

The Veteran seeks an increased disability rating for asbestosis.  Asbestosis is rated under Diagnostic Code 6833, which applies the General Rating Formula for Interstitial Lung Disease, and must be evaluated using pulmonary testing, to include Forced Vital Capacity (FVC) or Single Breath Method Diffusion Capacity of the Lung (DLCO) testing results.  

The Veteran was afforded VA examinations in December 2010, and again in June 2016.  Although both addressed the severity of his asbestosis, neither included the required pulmonary testing necessary to adequately rate his disability under the diagnostic criteria.  The Board does note that his June 2016 examination report indicated that pulmonary testing was not completed due to the Veteran's age, however, in his May 2017 hearing, the Veteran stated that he was able and willing to appear for a VA examination.  Indeed, in June 2017, he appeared for a VA examination to assess his bilateral hearing loss and tinnitus.  As such, the Board will issue a remand so that the Veteran may be scheduled for the appropriate testing necessary to evaluate his service-connected asbestosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of his claim.

2. Schedule the Veteran for a new VA examination to assess the present severity of his asbestosis.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct an examination of the Veteran's asbestosis and should explicitly include the necessary pulmonary function testing, to include Forced Vital Capacity testing and Diffusion Capacity of the Ling for Carbon Monoxide by the Single Breath testing.  If the Veteran is unable to perform the testing, this should be notated in the examination report.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


